 

Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT



 

June 9, 2020

 

Summit Wireless Technologies, Inc

6840 Via Del Oro

Suite 280, San Jose, California

Attention: Brett Moyer, CEO

Email: bmoyer@summitwireless.com

 

Dear Mr. Moyer:

 

This letter (the “Agreement”) constitutes the agreement by and between Maxim
Group LLC (“Maxim” or the “Placement Agent”) and Summit Wireless
Technologies, Inc., a company incorporated under the laws of the State of
Delaware (the “Company”), pursuant to which the Placement Agent shall serve as
the placement agent for the Company, on a “reasonable best efforts” basis, in
connection with the proposed placement (the “Placement”) of registered common
stock (the “Shares”) of the Company, par value $0.0001 per share (“Common
Stock”) and unregistered warrants to purchase shares of Common Stock (the
“Warrants” and together with the Shares, the “Securities”). The terms of the
Placement and the Securities shall be mutually agreed upon by the Company and
the purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and
nothing herein constitutes that the Placement Agent would have the power or
authority to bind the Company or any Purchaser or an obligation for the Company
to issue any Securities or complete the Placement. This Agreement and the
documents executed and delivered by the Company and the Purchasers in connection
with the Placement, including but not limited to the Purchase Agreement (as
defined below) and the form of the Warrants, shall be collectively referred to
herein as the “Transaction Documents.” The date of the closing of the Placement
shall be referred to herein as the “Closing Date.” The Company expressly
acknowledges and agrees that the obligations of the Placement Agent hereunder
are on a reasonable best efforts basis only and that the execution of this
Agreement does not constitute a commitment by the Placement Agent to purchase
the Securities and does not ensure the successful placement of the Securities or
any portion thereof or the success of the Placement Agent with respect to
securing any other financing on behalf of the Company. Following the prior
written consent of the Company, the Placement Agent may retain other brokers or
dealers to act as sub-agents or selected-dealers on its behalf in connection
with the Placement. The sale of the Securities to any Purchaser will be
evidenced by a securities purchase agreement (the “Purchase Agreement”) between
the Company and such Purchaser in a form mutually agreed upon by the Company and
the Placement Agent. Capitalized terms that are not otherwise defined herein
have the meanings given to such terms in the Purchase Agreement. Prior to the
signing of any Purchase Agreement, executive officers of the Company will be
available upon reasonable notice and during normal business hours to answer
inquiries from prospective Purchasers.

 

SECTION 1.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY; COVENANTS OF THE
COMPANY.

 

A.            Representations of the Company. Each of the representations and
warranties (together with any related disclosure schedules thereto) and
covenants made by the Company to the Purchasers in the Purchase Agreement in
connection with the Placement is hereby incorporated herein by reference into
this Agreement (as though fully restated herein) and is, as of the date of this
Agreement and as of the Closing Date, hereby made to, and in favor of, the
Placement Agent. In addition to the foregoing, the Company represents and
warrants that:

 



1 

 

 

1.            The Company has prepared and filed with the U.S. Securities and
Exchange Commission (the “Commission”) a registration statement on Form S-3
(Registration No. 333-233433), and amendments thereto, and related preliminary
prospectuses, for the registration under the Securities Act of 1933, as amended
(the “Securities Act”), of the Shares, which registration statement, as so
amended (including post-effective amendments, if any) became effective on
September 6, 2019. At the time of such filing, the Company met the requirements
of Form S-3 under the Securities Act. Such registration statement meets the
requirements set forth in Rule 415(a)(1)(x) under the Securities Act and
complies with said Rule. The Company will file with the Commission pursuant to
Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof and has advised
the Placement Agent of all further information (financial and other) with
respect to the Company required to be set forth therein. Such registration
statement, including the exhibits thereto, as amended at the date of this
Agreement, is hereinafter called the “Registration Statement”; such prospectus
in the form in which it appears in the Registration Statement is hereinafter
called the “Base Prospectus”; and the supplemented form of prospectus, in the
form in which it will be filed with the Commission pursuant to
Rule 424(b) (including the Base Prospectus as so supplemented) is hereinafter
called the “Prospectus Supplement.” Any reference in this Agreement to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission. For purposes of this Agreement,
“Free Writing Prospectus” has the meaning set forth in Rule 405 under the
Securities Act.

 

2.            The Registration Statement (and any further documents to be filed
with the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable
Rules and Regulations and did not and, as amended or supplemented, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Base Prospectus and the Prospectus
Supplement, each as of its respective date, comply in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and
Regulations. Each of the Base Prospectus, and the Prospectus Supplement, as
amended or supplemented, did not and will not contain as of the date thereof any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Incorporated Documents, when they were
filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, and
none of such documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to Incorporated Documents
incorporated by reference in the Base Prospectus or Prospectus Supplement), in
the light of the circumstances under which they were made not misleading; and
any further documents so filed and incorporated by reference in the Base
Prospectus, or Prospectus Supplement, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, as applicable, and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. No post-effective amendment to the
Registration Statement reflecting any facts or events arising after the date
thereof which represent, individually or in the aggregate, a fundamental change
in the information set forth therein is required to be filed with the
Commission. There are no documents required to be filed with the Commission in
connection with the transaction contemplated hereby that (x) have not been filed
as required pursuant to the Securities Act or (y) will not be filed within the
requisite time period. There are no contracts or other documents required to be
described in the Base Prospectus, or Prospectus Supplement, or to be filed as
exhibits or schedules to the Registration Statement, which (x) have not been
described or filed as required or (y) will not be filed within the requisite
time period.

 



2 

 

 

3.            The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any Free Writing Prospectus.

 

4.            There are no affiliations with any FINRA member firm among the
Company’s officers, directors or, to the knowledge of the Company, any five
percent (5.0%) or greater stockholder of the Company, except as set forth in the
Registration Statement and SEC Reports.

  

B.            Covenants of the Company.

 

1.                   The Company has delivered or made available, or will as
promptly as practicable deliver or make available, to the Placement Agent
complete conformed copies of the Registration Statement and of each consent and
certificate of experts, as applicable, filed as a part thereof, and conformed
copies of the Registration Statement (without exhibits), the Base Prospectus,
and the Prospectus Supplement, as amended or supplemented, in such quantities
and at such places as the Placement Agent reasonably requests. Neither the
Company nor any of its directors and officers has distributed and none of them
will distribute, prior to the Closing Date, any offering material in connection
with the offering and sale of the Securities pursuant to the Placement other
than the Base Prospectus, the Prospectus Supplement, the Registration Statement,
copies of the documents incorporated by reference therein and any other
materials permitted by the Securities Act.

 

2.                   The Company will advise the Placement Agent promptly after
it receives notice thereof of the time when any amendment to the Registration
Statement has been filed or becomes effective or any supplement to the Base
Prospectus or the final Prospectus has been filed and will furnish the Placement
Agent with copies thereof. The Company will file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 14 or 15(d) of the Exchange Act
subsequent to the date of any Prospectus and for so long as the delivery of a
prospectus is required in connection with the Placement. The Company will advise
the Placement Agent, promptly after it receives notice thereof (i) of any
request by the Commission to amend the Registration Statement or to amend or
supplement any Prospectus or for additional information, and (ii) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto or any order
directed at any Incorporated Document, if any, or any amendment or supplement
thereto or any order preventing or suspending the use of the Base Prospectus or
the final Prospectus or any prospectus supplement or any amendment or supplement
thereto or any post-effective amendment to the Registration Statement, of the
suspension of the qualification of the Securities for offering or sale in any
jurisdiction, of the institution or threatened institution of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement or a Prospectus or for additional
information. The Company shall use its best efforts to prevent the issuance of
any such stop order or prevention or suspension of such use.  If the Commission
shall enter any such stop order or order or notice of prevention or suspension
at any time, the Company will use its best efforts to obtain the lifting of such
order at the earliest possible moment, or will file a new registration statement
and use its best efforts to have such new registration statement declared
effective as soon as practicable.  Additionally, the Company agrees that it
shall comply with the provisions of Rules 424(b), 430A, 430B and 430C, as
applicable, under the Securities Act, including with respect to the timely
filing of documents thereunder, and will use its reasonable efforts to confirm
that any filings made by the Company under such Rule 424(b) are received in a
timely manner by the Commission.

 



3 

 

 

3.                   The Company will cooperate with the Placement Agent and the
Purchasers in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Purchasers may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document. The Company will, from time to time,
prepare and file such statements, reports and other documents as are or may be
required to continue such qualifications in effect for so long a period as the
Placement Agent may reasonably request for distribution of the Securities. The
Company will advise the Placement Agent promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
the Company shall use its best efforts to obtain the withdrawal thereof at the
earliest possible moment.

 

4.                   The Company will comply with the Securities Act and the
Exchange Act, and the rules and regulations of the Commission thereunder, so as
to permit the completion of the distribution of the Securities as contemplated
in this Agreement, the Incorporated Documents and any Prospectus. If during the
period in which a prospectus is required by law to be delivered in connection
with the distribution of Securities contemplated by the Incorporated Documents
or any Prospectus (the “Prospectus Delivery Period”), any event shall occur as a
result of which, in the judgment of the Company or in the opinion of the
Placement Agent or counsel for the Placement Agent, it becomes necessary to
amend or supplement the Incorporated Documents or any Prospectus in order to
make the statements therein, in the light of the circumstances under which they
were made, as the case may be, not misleading, or if it is necessary at any time
to amend or supplement the Incorporated Documents or any Prospectus or to file
under the Exchange Act any Incorporated Document to comply with any law, the
Company will promptly prepare and file with the Commission, and furnish at its
own expense to the Placement Agent and to dealers, an appropriate amendment to
the Registration Statement or supplement to the Registration Statement, the
Incorporated Documents or any Prospectus that is necessary in order to make the
statements in the Incorporated Documents and any Prospectus as so amended or
supplemented, in the light of the circumstances under which they were made, as
the case may be, not misleading, or so that the Registration Statement, the
Incorporated Documents or any Prospectus, as so amended or supplemented, will
comply with law. Before amending the Registration Statement or supplementing the
Incorporated Documents or any Prospectus in connection with the Placement, the
Company will furnish the Placement Agent with a copy of such proposed amendment
or supplement and will not file any such amendment or supplement to which the
Placement Agent reasonably objects.

 



4 

 

 

5.                   During the prospectus delivery period, the Company will
duly file, on a timely basis, with the Commission and the Trading Market all
reports and documents required to be filed under the Exchange Act within the
time periods and in the manner required by the Exchange Act.

 

6.                    Company will not take, directly or indirectly, any action
designed to cause or result in, or that has constituted or might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
securities of the Company.

 

C.            Subsequent Equity Sales. From the date hereof until thirty (30)
days after the Closing Date, neither the Company nor any Subsidiary shall issue,
enter into any agreement to issue or announce the issuance or proposed issuance
of any shares of Common Stock or Common Stock Equivalents other than an Exempt
Issuance. From the date hereof until ninety (90) days after the Closing Date,
the Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction. For purposes of this Agreement, “Variable Rate
Transaction” shall mean a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon and/or varies with the trading prices of or quotations
for the shares of Common Stock at any time after the initial issuance of such
debt or equity securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such debt or equity security or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock or (ii) enters into, or effects a transaction under,
any agreement, including, but not limited to, an equity line of credit, whereby
the Company may issue securities at a future determined price. The Placement
Agent shall be entitled to obtain injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages.

 

SECTION 2.           REPRESENTATIONS OF THE PLACEMENT AGENT. The Placement Agent
represents and warrants that it (i) is a member in good standing of FINRA,
(ii) is registered as a broker/dealer under the Exchange Act, (iii) is licensed
as a broker/dealer under the laws of the States applicable to the offers and
sales of the Securities by the Placement Agent, (iv) is and will be a corporate
entity validly existing under the laws of its place of incorporation, and
(v) has full power and authority to enter into and perform its obligations under
this Agreement. The Placement Agent will immediately notify the Company in
writing of any change in its status as such. The Placement Agent covenants that
it will use its reasonable best efforts to conduct the Placement hereunder in
compliance with the provisions of this Agreement and the requirements of
applicable law.

 

SECTION 3.          COMPENSATION. In consideration of the services to be
provided for hereunder, the Company shall pay to the Placement Agent the
following compensation with respect to the Securities which the Placement Agent
is placing:

 

A.            A cash fee (the “Cash Fee”) equal to an aggregate of eight percent
(8%) of the aggregate gross proceeds raised in the Placement. The Cash Fee shall
be paid at the closing of the Placement (the “Closing”).

 

B.            Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company
also agrees to reimburse the Placement Agent, taken together and not
individually, for all travel and other out-of-pocket expenses, including the
reasonable fees, costs and disbursements of its legal counsel, in an amount not
to exceed an aggregate of $50,000. The Company will reimburse the Placement
Agent at the Closing directly out of the gross proceeds raised in the Placement.
In the event this Agreement shall terminate prior to the consummation of the
Placement, the Placement Agent, shall be entitled to reimbursement for actual
expenses upon providing reasonable documentation relating to the incurrence of
such expenses; provided, however, such expenses shall not exceed the aggregate
amount of $25,000, taken together and not individually.

 



5 

 

  

C.            [RESERVED]

 

D.       The Placement Agent reserves the right to reduce any item of its
compensation or adjust the terms thereof as specified herein in the event that a
determination shall be made by FINRA to the effect that the Placement Agent’s
aggregate compensation is in excess of FINRA Rules or that the terms thereof
require adjustment.

 

SECTION 4.           INDEMNIFICATION. The Company agrees to the indemnification
and other agreements set forth in the Indemnification Provisions (the
“Indemnification”) attached hereto as Addendum A, the provisions of which are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

 

SECTION 5.          ENGAGEMENT TERM. The Placement Agent’s engagement hereunder
shall be until the earlier of (i) June 15, 2020 and (ii) the final Closing Date
of the Placement (such date, the “Termination Date” and the period of time
during which this Agreement remains in effect is referred to herein as the
“Term”).  Notwithstanding anything to the contrary contained herein,
confidentiality, indemnification and contribution contained herein and the
Company’s obligations contained in the Indemnification Provisions will survive
any expiration or termination of this Agreement. If this Agreement is terminated
prior to the completion of the Placement, all fees and expense reimbursement due
to the Placement Agent shall be paid by the Company to the Placement Agent on or
before the Termination Date (in the event such fees are earned or owed as of the
Termination Date). The Placement Agent agrees not to use any confidential
information concerning the Company provided to the Placement Agent by the
Company for any purposes other than those contemplated under this Agreement.

 

SECTION 6.          PLACEMENT AGENT’S INFORMATION. The Company agrees that any
information or advice rendered by the Placement Agent in connection with this
engagement is for the confidential use of the Company only in their evaluation
of the Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agent’s prior written consent.

 

SECTION 7.           NO FIDUCIARY RELATIONSHIP. This Agreement does not create,
and shall not be construed as creating rights enforceable by any person or
entity not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof. The Company acknowledges and agrees that the
Placement Agent is not nor shall it be construed as a fiduciary of the Company
and the Placement Agent shall not have any duties or liabilities to the equity
holders or the creditors of the Company or any other person by virtue of this
Agreement or the retention of the Placement Agent hereunder, all of which are
hereby expressly waived.

 

SECTION 8.          CLOSING. The obligations of the Placement Agent, and the
closing of the sale of the Securities hereunder are subject to the accuracy,
when made and on the Closing Date, of the representations and warranties on the
part of the Company contained herein and in the Purchase Agreement, to the
accuracy of the statements of the Company made in any certificates pursuant to
the provisions hereof, to the performance by the Company of their obligations
hereunder, and to each of the following additional terms and conditions, except
as otherwise disclosed to and acknowledged and waived by the Placement Agent.

 



6 

 

 

A.            No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus, the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.
Any filings required to be made by the Company in connection with the Placement
shall have been timely filed with the Commission.

 

B.            The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus, the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

  

C.            All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

D.            The Placement Agent shall have received from outside counsels to
the Company such counsels’ written opinions, addressed to the Placement Agent
and the Purchasers and dated as of the Closing Date, in form and substance
reasonably satisfactory to the Placement Agent.

 

E.            On the date of this Agreement and on the Closing Date, the
Placement Agent shall have received a “comfort” letter from BPM LLP as of each
such date, addressed to the Placement Agent and in form and substance
satisfactory in all respects to the Placement Agent and Placement Agent’s
counsel.

 

F.            The Placement Agent shall have presented its book of investors to
the Company for prior to approval at the time of pricing of the Placement.

 

G.            On the Closing Date, Placement Agent shall have received a
certificate of the chief financial officer of the Company, dated, as applicable,
as of the date of such Closing, to the effect that, as of the date of this
Agreement and as of the applicable date, the representations and warranties of
the Company contained herein and in the Purchase Agreement were and are accurate
in all material respects, except for such changes as are contemplated by this
Agreement and except as to representations and warranties that were expressly
limited to a state of facts existing at a time prior to the applicable Closing
Date, and that, as of the applicable date, the obligations to be performed by
the Company hereunder on or prior thereto have been fully performed in all
material respects.  Such officer shall also provide a customary certification as
to such accounting or financial matters that are included or incorporated by
reference in the Registration Statement or the Prospectus that BPM LLP is unable
to provide assurances on in the letter contemplated by Section 8(E) above.

 

H.            On the Closing Date, Placement Agent shall have received a
certificate of the Secretary of the Company, dated, as applicable, as of the
date of such Closing, certifying to the organizational documents, good standing
in the state of incorporation of the Company and board resolutions relating to
the Placement of the Securities from the Company.

 



7 

 

 

I.             The Company (i) shall not have sustained since the date of the
latest audited financial statements included or incorporated by reference in the
Registration Statement, the Base Prospectus and the Prospectus Supplement, any
loss or interference with its business from fire, explosion, flood, terrorist
act or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth in or contemplated by the Registration Statement, the Base Prospectus and
the Prospectus Supplement, and (ii) since such date there shall not have been
any change in the capital stock or long-term debt of the Company or any change,
or any development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders’ equity, results
of operations or prospects of the Company, otherwise than as set forth in or
contemplated by the Registration Statement, the Base Prospectus and the
Prospectus Supplement, the effect of which, in any such case described in clause
(i) or (ii), is, in the judgment of the Placement Agent, so material and adverse
as to make it impracticable or inadvisable to proceed with the sale or delivery
of the Securities on the terms and in the manner contemplated by the Base
Prospectus and the Prospectus Supplement.

 

J.             The Common Stock is registered under the Exchange Act and, as of
the Closing Date, the Shares shall be listed for trading on the Trading Market
or other applicable U.S. national exchange and reasonable evidence of such
action, if available, shall have been provided to the Placement Agent upon its
request. The Company shall have taken no action designed to, or likely to have
the effect of terminating the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common Stock from the
Trading Market or other applicable U.S. national exchange, nor has the Company
received any information suggesting that the Commission or the Trading Market or
other U.S. applicable national exchange is contemplating terminating such
registration or listing.

 

K.             No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

 

L.            The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.

  

M.            The Company shall have entered into a Purchase Agreement with each
of the Purchasers and such agreements shall be in full force and effect and
shall contain representations, warranties and covenants of the Company as agreed
between the Company and the Purchasers.

 

N.            FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by the Placement Agent, make or authorize Placement
Agent’s counsel to make on the Company’s behalf, any filing with the FINRA
Corporate Financing Department pursuant to FINRA Rule 5110 with respect to the
Placement and pay all filing fees required in connection therewith.

 

O.            Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Placement Agent or to
Placement Agent’s counsel pursuant to this Section 8 shall not be reasonably
satisfactory in form and substance to the Placement Agent and to Placement
Agent’s counsel, all obligations of the Placement Agent hereunder may be
cancelled by the Placement Agent at, or at any time prior to, the consummation
of the Closing. Notice of such cancellation shall be given to the Company in
writing or orally. Any such oral notice shall be confirmed promptly thereafter
in writing.

 



8 

 

 

SECTION 9.          [RESERVED]

 

SECTION 10.       GOVERNING LAW. This Agreement will be governed by, and
construed in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely in such State. This Agreement may
not be assigned by either party without the prior written consent of the other
party. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. Any right
to trial by jury with respect to any dispute arising under this Agreement or any
transaction or conduct in connection herewith is waived. Any dispute arising
under this Agreement may be brought into the courts of the State of New York or
into the Federal Court located in New York, New York and, by execution and
delivery of this Agreement, the Company hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of aforesaid
courts. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

SECTION 11.        ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto with respect to this Placement, and supersedes all
prior agreements and understandings, relating to the subject matter hereof.
Notwithstanding anything to the contrary contained herein, the terms of the
Underwriting Agreement between the parties dated April 21, 2020 shall continue
to be effective. If any provision of this Agreement is determined to be invalid
or unenforceable in any respect, such determination will not affect such
provision in any other respect or any other provision of this Agreement, which
will remain in full force and effect. This Agreement may not be amended or
otherwise modified or waived except by an instrument in writing signed by both
the Placement Agent and the Company. The representations, warranties, agreements
and covenants contained herein shall survive the closing of the Placement and
delivery of the Securities. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.

 

SECTION 12.         CONFIDENTIALITY. The Placement Agent (i) will keep the
Confidential Information (as such term is defined below) confidential and will
not (except as required by applicable law or stock exchange requirement,
regulation or legal process (“Legal Requirement”)), without the Company’s prior
written consent, disclose to any person any Confidential Information, and
(ii) will not use any Confidential Information other than in connection with the
Placement. The Placement Agent further agrees to disclose the Confidential
Information only to its Representatives (as such term is defined below) who need
to know the Confidential Information for the purpose of the Placement, and who
are informed by the Placement Agent of the confidential nature of the
Confidential Information. The term “Confidential Information” shall mean, all
confidential, proprietary and non-public information (whether written, oral or
electronic communications) furnished by the Company to the Placement Agent or
its Representatives in connection with such Placement Agent’s evaluation of the
Placement. The term “Confidential Information” will not, however, include
information which (i) is or becomes publicly available other than as a result of
a disclosure by the Placement Agent or its Representatives in violation of this
Agreement, (ii) is or becomes available to the Placement Agent or any of its
Representatives on a non-confidential basis from a third-party, (iii) is known
to the Placement Agent or any of its Representatives prior to disclosure by the
Company or any of its Representatives, or (iv) is or has been independently
developed by the Placement Agent and/or the Representatives without use of any
Confidential Information furnished to it by the Company. The term
“Representatives” shall mean with respect to the Placement Agent, its directors,
board committees, officers, employees, financial advisors, attorneys and
accountants. This provision shall be in full force until the earlier of (a) the
date that the Confidential Information ceases to be confidential and (b) two
years from the date hereof. Notwithstanding any of the foregoing, in the event
that the Placement Agent or any of its Representatives are required by Legal
Requirement to disclose any of the Confidential Information, the Placement Agent
and its Representatives will furnish only that portion of the Confidential
Information which the Placement Agent or its Representative, as applicable, is
required to disclose by Legal Requirement as advised by counsel, and will use
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the Confidential Information so disclosed.

 



9 

 

 

SECTION 13.         NOTICES. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is sent to the email address
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is sent to the email address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the third business
day following the date of mailing, if sent by U.S. internationally recognized
air courier service, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as set forth on the signature pages hereto.

 

SECTION 14.         PRESS ANNOUNCEMENTS. The Company agrees that the Placement
Agent shall, from and after any Closing, have the right to reference the
Placement and the Placement Agent’s role in connection therewith in the
Placement Agent’s marketing materials and on its website and to place
advertisements in financial and other newspapers and journals, in each case at
its own expense.

 

[The remainder of this page has been intentionally left blank.]

 

10 

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim the enclosed copy of this Agreement.

 

  Very truly yours,               MAXIM GROUP LLC               By: /s/ Clifford
A. Teller     Name: Clifford A. Teller     Title: Executive Managing
Director, Investment Banking

 

  Address for notice:           405 Lexington Avenue   New York, New York 10174
   Attention: James Siegel, General Counsel   Email: jsiegel@maximgrp.com

 

Accepted and Agreed to as of   the date first written above:         SUMMIT
WIRELESS TECHNOLOGIES, INC.         By: /s/ Brett Moyer     Name:   Brett Moyer
    Title: Chief Executive Officer          

Address for notice:

 

6840 Via Del Oro

Suite 280, San Jose, California

Attention: Chief Executive Officer

E-mail: bmoyer@summitwireless.com

 



 



11 

 

 

ADDENDUM A

 

INDEMNIFICATION PROVISIONS

 

In connection with the engagement of Maxim Group LLC (“Maxim” or the “Placement
Agent”) by Summit Wireless, Inc. (the “Company”) pursuant to a placement agent
agreement dated as of the date hereof, by and among the Company and the
Placement Agent, as it may be amended from time to time in writing (the
“Agreement”), the Company hereby agrees as follows (Capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Agreement):

 

1.            The Company agrees to indemnify and hold harmless the Placement
Agent and its respective affiliates (as defined in Rule 405 under the Securities
Act of 1933, as amended) and their respective directors, officers, employees,
agents and controlling persons (the Placement Agent and each such person each
being an “Indemnified Party”) from and against all losses, claims, damages and
liabilities (or actions, including shareholder actions, in respect thereof),
joint or several, to which such Indemnified Party may become subject under any
applicable federal or state law, or otherwise, which arise out of or are based
on (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (or any amendment thereto), including
the information deemed to be a part of the Registration Statement at the time of
effectiveness and at any subsequent time pursuant to Rules 430A and 430B of the
Securities Act and the rules and regulations thereunder, as applicable, or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading or (ii) any
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus or Prospectus Supplement (or any amendment or supplement to any of
the foregoing) or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (iii) any untrue
statement or alleged untrue statement of a material fact contained in any
materials or information provided to investors by, or with the approval of, the
Company in connection with the marketing of the offering of the Shares,
including any roadshow or investor presentations made to investors by the
Company (whether in person or electronically) or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (iv) in whole or in part any inaccuracy in any material respect in
the representations and warranties of the Company contained herein or in the
Securities Purchase Agreement; provided, however, that the Company shall not be
liable to the extent that such loss, claim, liability, expense or damage is
based on any untrue statement or omission or alleged untrue statement or
omission made in reliance on and in conformity with written information
furnished to the Company in writing with respect to the Placement Agent
expressly for use in the Registration Statement, the Prospectus, the Prospectus
Supplement or any amendment thereof or supplement thereto, which information
shall consist solely of the following: (i) the name of the Placement Agent
appearing in the Prospectus; and (ii) the information set forth in the
Prospectus Supplement in the fifth and sixth paragraphs under the caption “Plan
of Distribution—Fees and Expenses”. The Company will not be liable to any
Indemnified Party under the foregoing indemnification and reimbursement
provisions: (i) for any settlement by an Indemnified Party effected without its
prior written consent (not to be unreasonably withheld); or (ii) to the extent
that any loss, claim, damage or liability is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
the Indemnified Party's willful misconduct or gross negligence. The Company also
agrees that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to the Company or its security
holders or creditors related to or arising out of the engagement of the
Placement Agent pursuant to, or the performance by the Placement Agent of the
services contemplated by, this Agreement except to the extent that any loss,
claim, damage or liability is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Indemnified
Party's willful misconduct or gross negligence.

  



12 

 

 

2.            Promptly after receipt by the Placement Agent of notice of any
claim or the commencement of any action or proceeding with respect to which the
Placement Agent is entitled to indemnity hereunder, the Placement Agent will
notify the Company in writing of such claim or of the commencement of such
action or proceeding, and the Company will assume the defense of such action or
proceeding and will employ counsel reasonably satisfactory to the Placement
Agent and will pay the fees and expenses of such counsel. Notwithstanding the
preceding sentence, the Placement Agent will be entitled to employ counsel
separate from counsel for the Company and from any other party in such action if
counsel for the Placement Agent reasonably determines that it would be
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and the Placement Agent. In such
event, the reasonable fees and disbursements of no more than one such separate
counsel will be paid by the Company. The Company will have the exclusive right
to settle the claim or proceeding provided that the Company will not settle any
such claim, action or proceeding without the prior written consent of the
Placement Agent, which will not be unreasonably withheld.

 

3.            The Company agrees to notify the Placement Agent promptly of the
assertion against it or any other person of any claim or the commencement of any
action or proceeding relating to a transaction contemplated by the Agreement.

 

4.            If for any reason the foregoing indemnity is unavailable to the
Placement Agent or insufficient to hold such Placement Agent harmless, then the
Company shall contribute to the amount paid or payable by the Placement Agent,
as the case may be, as a result of such losses, claims, damages or liabilities
in such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand, and the Placement Agent on the other,
but also the relative fault of the Company on the one hand and the Placement
Agent on the other that resulted in such losses, claims, damages or liabilities,
as well as any relevant equitable considerations. The amounts paid or payable by
a party in respect of losses, claims, damages and liabilities referred to above
shall be deemed to include any legal or other fees and expenses incurred in
defending any litigation, proceeding or other action or claim. Notwithstanding
the provisions hereof, the Placement Agent’s share of the liability hereunder
shall not be in excess of the amount of fees actually received, or to be
received, by the Placement Agent under the Agreement (excluding any amounts
received as reimbursement of expenses incurred by the Placement Agent).

 

5.            These Indemnification Provisions shall remain in full force and
effect whether or not the transaction contemplated by the Agreement is completed
and shall survive the termination of the Agreement, and shall be in addition to
any liability that the Company might otherwise have to any indemnified party
under the Agreement or otherwise.

 

[The remainder of this page has been intentionally left blank.]

 

13 

 

 

  Very truly yours,               MAXIM GROUP LLC               By: /s/ Clifford
A. Teller     Name: Clifford A. Teller     Title: Executive Managing
Director, Investment Banking

 



  Address for notice:           405 Lexington Avenue   New York, New York 10174
   Attention: James Siegel, General Counsel   Email: jsiegel@maximgrp.com

 

Accepted and Agreed to as of   the date first written above:         SUMMIT
WIRELESS TECHNOLOGIES, INC.         By: /s/ Brett Moyer     Name: Brett Moyer  
  Title: Chief Executive Officer          

Address for notice:

 

6840 Via Del Oro

Suite 280, San Jose, California

Attention: Chief Executive Officer

E-mail: bmoyer@summitwireless.com

 

  

[Signature Page to Indemnification Provisions

Pursuant to June 9, 2020 Placement Agency Agreement

between Maxim Group LLC and Summit Wireless Technologies, Inc.]

 



14 

 